United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3289
                                   ___________

Dale Eugene Schlichting,                *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
United States of America,               *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: November 20, 2009
                                Filed: December 7, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Federal prisoner Dale Eugene Schlichting appeals the district court’s1 order
denying his 28 U.S.C. § 2255 motion challenging his sentences for mail fraud and
engaging in monetary transactions in criminally derived property. The district court
granted a certificate of appealability on Schlichting’s claim that counsel was
ineffective at sentencing for failing to challenge enhancements under U.S.S.G. §
2B1.1(b)(1)(I) (loss between $1 million and $2.5 million), § 2B1.1(b)(8)(C) (violation


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
of prior administrative order or decree), § 3A1.1(b) (vulnerable victim), and § 3B1.3
(abuse of position of trust). Schlichting, however, stipulated to these enhancements
in his plea agreement and at his plea hearing. See United States v. His Law, 85 F.3d
379, 379 (8th Cir. 1996) (per curiam) (defendant is bound by promise made in plea
agreement). Schlichting does not assert ineffective assistance with respect to the plea
agreement, and he expressed satisfaction with his plea attorney’s representation at the
plea hearing. Having carefully reviewed the record, the briefs, and the applicable law,
we conclude that Schlichting cannot show that sentencing counsel acted unreasonably
in abiding by the plea agreement’s terms or that he was prejudiced by counsel’s failure
to challenge the agreed-upon enhancements. See Strickland v. Washington, 466 U.S.
668, 687-88 (1984) (ineffective assistance standard); United States v. Davis, 406 F.3d
505, 508 (8th Cir. 2005) (we review ineffective assistance claims de novo).
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-